No. 81-420
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                 1982


JACK HENRY et al.,
                          Relator,
      VS.

DISTRICT COURT OF THE
SEVENTEENTH JUDICIAL DISTRICT, et al.,
                          Respondent.




ORIGINAL PROCEEDING:
Counsel of Record:
     For Relators:
            Hoyt and Trieweiler, Great Falls, Montana
            John Hoyt argued, Great Falls, Montana
            Goetz, Madden & Dunn, Bozeman, Montana
     For Respondents:
            Crowley, Haughey, Hanson, Toole   &   Dietrich, Billings,
             Montana


                                Submitted:    January 11, 1982
                                  Decided:         36. fin

Filed.
         EB 2 5 1982
Mr. Justice Gene B. Daly delivered the Opinion of the Court.
       This is a case involving a petition for a writ of
supervisory control and a motion for stay of proceedings.
'The case   initially     arose    in   the   District Court   of   the
Seventeenth Judicial District of the State of Montana, in
and for the County of Phillips.
       A    claim   was    filed    in    District   Court     against
Burlington Northern, Inc., et al. (hereinafter BN) on June
4, 1979.    The claim alleged that B N 1 s negligence at the west
Dodson railroad crossing resulted in the injuries sustained
by the relator, Jack Henry, and caused the death of his
wife, Lorene Henry.       There were several alleged "acts" com-
mitted by BN that were the bases of the negligence claim.
These acts included: permitting hay to be stacked near a
crossing; failing to sound a proper warning whistle; and
failing to equip its locomotive with an oscillating head-
light and a strobe light.
       On April 30, 1981, BN filed a motion in Limine in the
District Court.      The motion requested the court to enjoin
the relator, his witnesses, and his counsel. from mentioning
anything about locomotive mounted warning devices, either
visual or audible, other than those used on the locomotive
in question.        The District Court granted          the motion,
stating:
       "Burlington Northern's only duty in this case
       with respect to audible and visual warning
       devices on this locomotive at the time of the
       accident was to comply with the applicable
       regulations on the subject.    The jury will
       not be permitted to deliberate on whether
       Burlington Northern had a duty to equip its
       engine in accordance with the standard
       exceeding those set by the regulations.
       "The Court finds that the federal government,
       pursuant to its plenary powers in the field
         of interstate commerce, has seen fit to pre-
         empt state action in determining the standard
         of care or duty required of the BN railroad
         insofar as equipping its railway engines with
         audible and visual warning devices is con-
         cerned. "
         At the same time the District Court stayed the pro-
ceedings to allow the relator to file a writ of supervisory
control so that this Court could review the propriety of the
District Court's order.      This Court   issued   an order   on
October 2, 1981, directing BN to respond to the relator's
application for the writ of supervisory control.
         Shortly thereafter, on October 7, 1981, B 1 filed a
                                                  1
motion   for   stay of proceedings   in this Court pending     a
decision by the United States Court of Appeals for the Ninth
Circuit in the case of Mary Marshall, etc. v. Burlington
Northern, Inc., Case No. CA, Docket No. 81-3161.     This Court
then ordered in pertinent part:
         "1. That respondents file their response and
         brief to relator's application for writ of
         supervisory control in this Court on or
         before October 30, 1981.
         "2. That relator file his response and brief
         to respondents' motion to stay proceedings on
         or before October 30, 1981.
         "3. That each party thereafter have to and
         including November 13, 1981, in which to file
         reply memoranda to the adverse party's
         responsive briefs. Relator's reply memorandum
         shall relate solely to issues raised on his
         application for supervisory control. Respon-
         dents' reply memorandum shall relate solely
         to issues raised on its motion for stay of
         proceedings.
         "4. The parties shall serve copies of all
         documents filed upon counsel of record.
         "5.   All matters now pending in this cause
         are held in abeyance pending further order of
         this Court . . ."
         As a result of these orders, it is now necessary that
this Court address both the motion to stay the proceedings
and     the       application          for     the     writ     of        supervisory       control.

The r e l a t o r h a s r a i s e d a f u r t h e r i s s u e r e g a r d i n g t h e admis-

s i o n of       e v i d e n c e of    other     accidents.                However,    this         issue

was n o t p r e s e n t e d t o t h e D i s t r i c t C o u r t f o r a d e t e r m i n a t i o n

a n d , t h e r e f o r e , w i l l n o t be a d d r e s s e d i n t h i s i n s t a n c e .

           Therefore, t h e i s s u e s presented f o r review a r e :

             1.       Whether         federal        leg i s l a t i o n    has    preempted          the

s t a t e fro11 i m p o s i n g a common-law                 d u t y on r a i l r o a d c a r r i e r s

to     have        additional            warning         devices           mounted       on     their

locomotives?

            2.       Whether          the proceedings             i n t h i s case should              be

stayed        until      the     United        States       Court          of    Appeals      for    the

N i n t h C i r c u i t r e n d e r s a d e c i s i o n on t n e i s s u e o f p r e e m p t i o n ?

           BN c o n t e n d s t h a t C o n g r e s s ,       through t h e Federal Kail-

way S a f e t y A c t , 45 U.S.C.              §§421-444,          and t h e B o i l e r I n s p e c -

t i o n Act,       45 U.S.C.          g22-23,     S28-43,        h a s preempted a l l s t a t e

s t a n d a r d s , s t a t u t e s and common-law d o c t r i n e s a f f e c t i n g r a i l -

road     safety.           I t contends          t h a t the s t a t e s cannot,              without

narrow e x c e p t i o n s ,      i n t e r f e r e w i t h t h e f e d e r a l government i n

t h e a r e a o f i n t e r s t a t e commerce.              T h e r e f o r e , BN c o n t e n d s , a s

t h e D i s t r i c t Court h e l d ,         that      ". . .       B u r l i n g t o n IIJorthern's

only duty           i n t h i s case with             r e s p e c t t o a u d i b l e and v i s u a l

w a r n i n g d e v i c e s on t h i s l o c o m o t i v e a t t h e t i m e of            the acci-

d e n t was t o comply w i t h t h e a p p l i c a b l e f e d e r a l r e g u l a t i o n s

on t h e s u b j e c t , " and t h a t " [ t l h e j u r y w i l l n o t be p e r m i t t e d

t o d e l i b e r a t e on w h e t h e r B u r l i n g t o n N o r t h e r n had a d u t y t o

equip      its      engine       in     accordance         with       a     standard       exceeding

t h o s e s e t by t h e r e g u l a t i o n s . "

           Respondent's                c o n t e n t i o n and       the        District    Court's

r u l i n g a r e c o n t r a r y t o t h e c a s e law o f Montana.                       I n Kunkle
v. Burlington Northern (1980),           I4ont.   -,   613 P.2d 982,
37 St.Rep. 995, this Court held:
      "Thus it may not be enough for the railroad
      to protect its crossing with a standard
      crossbuck, to operate a train within a speed
      limit or to blow the whistle and ring the
      bell.              The jury is still permitted to
      --------------------- a u t i o n u n d e r t h e
      d e t e r m i n e w h e t h e r t h e railroad exercised
      .....................................
      reasonable c a r e and c
      circumstances and conditions existing at the
      time of t; accident. Whether a railroad is
                    h
      neqligent in a particular manner, such as in
      -
      failing to provide automatic crossing gates,         --
      oscillating headlights, flasher lights, or in
      failing to reduce its speed is a z e s t i o n of
      fact for the jury." 613 P.2d at 991. (Empha-
      sis supplied. )
It is clear from the language in Runkle that a jury should
be permitted to deliberate on whether BJ had a common-law
                                       I
duty to equip its locomotive with various warning devices.
       Montana is not the only jurisdiction that has ruled
in this manner.      The Supreme Court        of Arizona         held   in
DeElena v. Southern Pac. Co. (1979), 121 Ariz. 563, 592 P.2d


       ".  . . whether a railroad is negligent j.n a
       particular manner, such as failing to provide
       automatic crossing gates, is a question of
       fact for the jury.
       ". . . Ordinarily the issue of the negligence
       in crossing cases, whether the railroad was
       negligent in the design and maintenance of
       the crossing or in the operation of the
       train, is one of fact as in other negligence
       cases.   (Id. [Peri v. L.A. Junction Ry., 22
       Cal.2dI at 120, 137 P.2d 441; Wilkinson v.
       Southern Pacific Co., 224 Cal. App. 2d 478,
       487-488, 36 Cal. Rptr. 689).   .   .
      "A railroad company-- not necessarily free
                             is
      fyom negligence, e v-------g------- -----
                           e n t h o u h i t may h a v e
      -
      literally complied with safety statutes or
      rules; the circumstances may require it to do
      more. (Hogue v. Southern Pacific Co., supra,
      1 Cal.3d at 258, 81 Cal. Rptr. 765, 460 P.2d
965)  .. ." 592 P.2d at 762. (Emphasis sup-
      plied.)
Also see, Seaboard Coast      Line R. Co. v. Buchman (F1a.App.
1 9 7 8 ) , 358 S o . 2 d 8 3 6 .

             Respondent's             contention          that       this        case     involves

preemption             is misplaced.          The d o c t r i n e o f          preemption d e a l s

w i t h f e d e r a l and s t a t e r e l a t i o n s u n d e r      t h e Supremacy C l a u s e

o f A r t i c l e X I of        t h e United S t a t e s C o n s t i t u t i o n .        There i s

no c o n f l i c t      in this       case    between       a    federal          s t a t u t e and    a

state statute.               F u r t h e r , by a l l o w i n g a j u r y t o d e t e r m i n e i f

the     BN     violated         its     common-law         duty,        this      Court        is    not

implementing             i t s own s t a n d a r d .     The F e d e r a l R a i l w a y S a f e t y

Act,     45       U.S.C.      SS421-444,        provides         that          engines        must    be

e q u i p p e d w i t h a h e a d l i g h t which w i l l i l l u m i n a t e a p e r s o n on

t h e t r a c k s a t a d i s t a n c e o f 800 f e e t .            No f e d e r a l e n a c t m e n t

governs warning               s y s t e m s on t h e e n g i n e s .          The p r o o f    sought

h e r e t o be o f f e r e d by p l a i n t i f f       r e l a t e s t o w a r n i n g and n o t

t o illumination.               W hold Congress h a s preempted t h e a r e a of
                                 e

i l l u m i n a t i o n d e v i c e s but n o t warning d e v i c e s .

             R e s p o n d e n t h a s made a m o t i o n t o s t a y t h e p r o c e e d i n g s

i n t h i s Court u n t i l t h e United S t a t e s C o u r t of Appeals f o r

the Ninth          C i r c u i t has     rendered       a decision              in    t h e c a s e of

Marshall v.             Burlington Northern,              Inc.,      C a s e No.        CA,    Docket

No.     81-3161.             Respondent        contends          that      a     stay     in    these

p r o c e e d i n g s s h o u l d be g r a n t e d b e c a u s e :     t h e r e is a s u b s t a n -

t i a l r i s k of c o n f l i c t i n g d e c i s i o n s between t h e Ninth C i r c u i t

in     the    Marshall         case     and    our     decision          in     this     case;       the

issue        is    a    federal       question         which     i s more            appropriately

d e c i d e d by t h e f e d e r a l c o u r t s ; t h e r i s k o f c o n f l i c t i n g d e c i -

s i o n s w i l l c r e a t e a dilemma f o r BN i n o p e r a t i n g i t s t r a i n s

i n Montana and o t h e r             states;      and t h e i n t e r e s t s o f         justice,

~ u d i c i a l economy,          and    good      court        administration             requires

t h i s C o u r t t o do s o .
           The l e a d i n g c a s e on when a s t a y o f p r o c e e d i n g s m o t i o n

s h o u l d be g r a n t e d    is L a n d i s v .      N o r t h American Co.               (1936),

299 U.S. 248,     57 S . C t .    1 6 3 , 8 1 L. Ed. 153.        The v a r i o u s p r o -

nouncements of            L a n d i s h a v e been f o l l o w e d and r e e s t a b l i s h e d

over     the years.            The c o u r t     in Dellinger              v.    Mitchell       (D.C.

Cir.    1 9 7 1 ) , 442 F.2d 782,            s e t s o u t t h e i m p o r t a n t l e g a l con-
s i d e r a t i o n s , i n i t i a l l y b r o u g h t o u t i n L a n d i s , t o f o l l o w when

determining          whether        a    stay     in    the     proceedings              should    be

utilized.          The c o u r t s t a t e d :

               .
           I l l        A c o u r t h a s i n h e r e n t power   t o stay
           proceedings i n c o n t r o l of i t s docket--after
           b a l a n c i n g t h e competing i n t e r e s t s . [Footnote
           omitted.]

           'I2 .       ' T h e s u p p l i a n t f o r a s t a y m u s t make o u t
           a c l e a r c a s e of hardship o r i n e q u i t y i n being
                                                        ---
           required t o go forward, i f t h e r e i s even a
           f a i r p o s s i b i l i -y -t h a t t h e s t a y f o r w h i c h h e
                                      t -
           E r a y s w i l l w o r k d a m- g-------------------
                                                 a e t o some o n e e l s e .
           Only i n r a r e c i r c u m s t a n c e s w i l l a l i t i q a n t i n
           one c a u s e be compelled t o s t a n d a s i d e while a
                          --
           l i t i g a n t i n a n o t h e r s e t t l e s t h e r u l e of law
           t h a t w i l l d e f i n e t h e r i g h t s of b o t h . '        299
           U.S.       a t 255, 57 S . C t . a t 1 6 6 .                 [Emphasis
           added. ]

           113 .       ' E s p e c i a l l y i n c a s e s of e x t r a o r d i n a r y
           p u b l i c moment, t h e i n d i v i d u a l may be r e q u i r e d
           t o s u b m i t t o d e l a y and n o t immoderate i n
           e x t e n t and n o t o p p r e s s i v e i n i t s c o n s e q u e n c e s
           i f t h e p u b l i c welfare or conveninece w i l l
           t h e r e b y be p r o m o t e d . '       299 U.S. a t 256, 57
           S . C t . a t 166."             442 F.2d a t 786.

           When t h e a n a l y s i s from L a n d i s i s a p p l i e d t o t h e f a c t s

of   t h e c a s e a t bar         i t becomes e v i d e n t         that         t h e motion     to

s t a y t h e p r o c e e d i n g s s h o u l d n o t be g r a n t e d .

           First,       t h i s Court does n o t b e l i e v e                  that    there   is a
federal       preemption         question        involved        in this           case;     there-
f o r e , t h e r e is not a s u b s t a n t i a l        r i s k of       conflicting deci-

sions.       Second, respondent h a s n o t s u f f i c i e n t l y demonstrated

t h a t , by a l l o w i n g a j u r y t o d e l i b e r a t e on t h e q u e s t i o n o f a

common-law         duty,       a great hardship w i l l              befall            it.   Third,
respondent h a s f a i l e d t o s a t i s f y t h i s Court t h a t t h e nard-

s h i p on r e l a t o r     is l e s s burdensome t h a n t h a t on r e s p o n d e n t
or    that     "some d e l a y i s i n h i s              [relator's]           own     interest."

Fourth,        and    as     respondent          argues,        t h e g r a n t i n g of      a    stay

rests      within        the     discretion          of     the     court.            It    is     very

doubtful t h a t the             " j u d i c i a l economy" o f           t h e c o u r t w i l l be

a d v e r s e l y a f f e c t e d by r e f u s i n g t h e r e s p o n d e n t ' s m o t i o n .

            The p e t i t i o n      for    a    writ     of     supervisory           control       is

granted pursuant t o the rationale s e t out i n t h i s opinion.
The m o t i o n f o r s t a y o f p r o c e e d i n g s i s d e n i e d f o r t h e r e a s o n s

d i s c u s s e d above.




W concur:
 e



      C h i e f $usticwe